 

Exhibit 10.20

 

PROMISSORY NOTE

 

$20,000 April 7, 2015

 

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
STATIONDIGITAL CORPORATION, INC., a Delaware corporation (the “Maker”), hereby
unconditionally promises to pay to the order of STEVE SJOBLAD, a Director of the
Maker (the “Noteholder,” and together with the Maker, the “Parties”), the
principal amount of $20,000 (the “Loan”), together with all accrued interest
thereon, as provided in this Promissory Note (the “Note,” as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms set forth herein).

 

1.     Delivery. Maturity Date. Optional Prepayments. On the date of the
issuance of this Note, the Noteholder shall deliver to the Maker $20,000. The
aggregate unpaid principal balance of the Loan and interest payable under this
Note shall be due and payable in cash on April 13, 2014 (the “Maturity Date”).
The Maker may prepay the Loan in whole or in part at any time or from time to
time without penalty or premium by paying the principal amount to be prepaid
together with interest thereon. No prepaid amount may be re-borrowed.

 

2.     Interest Rate. Payment Date. The outstanding principal amount of the Loan
made hereunder shall bear interest at a flat rate of one percent (1%) from the
date hereof until the Loan is paid in full, whether at maturity, by prepayment
or otherwise. Interest shall be payable as set forth in Section 1.1 hereof and
is payable by or on the Maturity Date.

 

3.     Miscellaneous.

 

3.1     Governing Law. This Note and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Note and the transactions contemplated hereby shall be governed
by the laws of the State of New York, without giving effect to the conflicts of
laws principles thereof. The Maker hereby irrevocably and unconditionally (i)
agrees that any legal action, suit or proceeding arising out of or relating to
this Note may be brought in the courts of the State of New York and (ii) submits
to the exclusive jurisdiction of any such court in any such action, suit or
proceeding. Final judgment against the Maker in any action, suit or proceeding
shall be conclusive and may be enforced in any other jurisdiction by suit on the
judgment.

 

3.2     Amendments and Waivers. No term of this Note may be waived, modified or
amended except by an instrument in writing signed by both of the parties hereto.
Any waiver of the terms hereof shall be effective only in the specific instance
and for the specific purpose given.

 

3.3     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Noteholder, of any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

IN WITNESS WHEREOF, the Maker has executed this Note as of April 7, 2015.

 

  STATIONDIGITAL CORPORATION       By: /s/ Louis Rossi   Name: Louis Rossi  
Title: Chief Executive Officer

 

IN WITNESS WHEREOF, the Noteholder has executed this Note as of April 7, 2015.

 

  By: /s/ Steve Sjoblad   Name: Steve Sjoblad

 

 

 